IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-11073
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

MARIA D. DELEON, also known as
Cha Cha,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CR-87-3-A
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Maria DeLeon appeals her sentence from her guilty-plea

conviction for conspiracy to distribute more than 100 grams of

heroin.   DeLeon complains that the district court erred by

enhancing her base offense level for her participation in the

conspiracy as a manager and by relying on the Presentence Report

as basis for its findings.   We have reviewed the record and the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-11073
                              - 2 -

briefs of the parties and hold that the district court’s findings

were not clearly erroneous.   See United States v. Watson, 988

F.2d 544, 550 (5th Cir. 1993), cert. denied 114 S. Ct. 698

(1994); U.S.S.G. § 3B1.1, comment. (n.4).   Because DeLeon failed

to present evidence to refute the findings of the Presentence

Report, the district court did not err by relying upon it.

United States v. Ayala, 47 F.3d 688, 690 (5th Cir. 1995); United

States v. Elwood, 999 F.2d 814, 817 (5th Cir. 1993).

     AFFIRMED.